209 F.2d 956
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HARDING COLLEGE, Respondent.
No. 11850.
United States Court of Appeals, Sixth Circuit.
December 3, 1953.

A. Norman Somers, Asst. Gen. Counsel, Washington, D. C., John F. Lebus, Regional Director, New Orleans, La., George J. Bott, Gen. Counsel, David P. Findling, Assoc. Gen. Counsel, and Owsley Vose and Robert H. Hurt, Attys. for the National Labor Relations Board, Washington, D. C., for petitioner.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the answer to the complaint herein admitted ownership and operation of WHBQ Radio Station by Harding College;


3
And it appearing by the uncontradicted testimony that respondent Harding College exercises complete control over WHBQ Radio Station;


4
And it appearing that any objection as to the service of the complaint was waived by the participation of the respondent Harding College in the proceedings and in its argument to the Board;


5
And it appearing that the findings of the Board as to the existence of the unfair labor practices charged are supported by substantial evidence on the record considered as a whole;


6
It is ordered that the order of the Board entered June 26, 1952, be enforced.